Title: William D. Simms to Thomas Jefferson, 1 July 1816
From: Simms, William Douglass
To: Jefferson, Thomas


          
            sir
             Collectors Office Alexandria 1st July 1816
          
          In the absence of the Collector I have the honour to inform you, that I have this day laden on board, the Sloop Fair play, Charles Brown, master, & consigned to Messrs Gibson & Jefferson, Richmond four Cases of wine received from Mr Cathalan at Marseilles.—The present is the only opportunity that has occurred to forward the wines, since the receipt of your letter, directing the disposition of them.—every precaution I believe has been taken
			 for their preservation
           At present there is no french Consul at this Port.—the arrival of one is however daily expected, & I shall take the earliest opportunity to obtain his certificate to the landing of the wine, & will remit the acquit a caution, to Mr Cathalan, by the first vessel which sails from this or any of the adjoining ports to a port in France.
          
          I enclose the Bill for the freight—the amount of Duties is $27.30¢.
          
            Very respectfully I have the honor to be sir y obt sert
            W D Simms D C
          
        